United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 98-2383
                                       ___________

The Estate of Philip Peterson by its *
Administratrix Sandra Peterson,      *
                                     *
             Appellant,              *
                                     *
Liberty Mutual Insurance Company,    *
also known as Liberty Mutual,        *
                                     *
             Intervenor,             * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Arkansas.
                                     *
United States of America,            * [UNPUBLISHED]
                                     *
             Defendant,              *
                                     *
Holsted Company, Inc.,               *
                                     *
             Appellee.               *
                                ___________

                          Submitted: October 7, 1998
                              Filed: January 12, 1999
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       The Estate of Philip Peterson (Estate) appeals the district court’s1 adverse grant
of summary judgment on the Estate’s tort claim against Holsted Company, Inc. After
considering the parties’ arguments and reviewing the record, we find no error of law
in the court’s ruling. We therefore affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                          -2-